Title: From George Washington to William Fauntleroy, 20 May 1752
From: Washington, George
To: Fauntleroy, William



Sir
May 20th 1752

I shou’d have been down long before this but my business in Frederick detain’d me somewhat longer than I expected and imediately upon my return from thence I was taken with a Violent Pleurisie which has reduced me very low but purpose as soon as I recover my strength to wait on Miss Betcy, in hopes of a revocation of the former, cruel sentence, and see if I can meet with ⟨any alter⟩ation in my favour. I have inclos’d a letter to her which i shou’d be much obligd to you for the dilivery of it. I have nothing to add but my best respects to your good Lady and Family and that I am Sir Yr most Obedient Hble Servt

G. Washington

